Citation Nr: 1722056	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  12-28 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for a right hip strain with degenerative changes (previously rated as right hip strain (claimed as right hip condition residuals of fracture)).  


ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel










INTRODUCTION

The Veteran served on active duty from September 2003 to June 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

On his October 2012 VA Form 9, the Veteran indicated he was only appealing the issue of entitlement to an increased rating for a right hip strain and he did not perfect an appeal as to the issue of entitlement to an increased rating for a right knee disability.  Thus, the right knee issue is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As to the Veteran's claim of entitlement to an increased rating for his right hip disability, a review of the record shows that evidence relevant to the Veteran's appeal, including an April 2017 VA examination that addressed the nature and severity of the Veteran's service-connected right hip disability, was received at the AOJ after it issued the supplemental statement of the case (SSOC) in August 2016.  As no waiver has been submitted and the AOJ did not issue an SSOC that addressed the results of the April 2017 VA examination, and in fact appears to continue to develop the appeal, the Board finds a remand is warranted in order to ensure the Veteran is afforded all due process considerations.  See 38 C.F.R. § 19.31(b)(1) (2016).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain any relevant outstanding VA treatment records from August 2016 to the present.  All obtained records should be associated with the evidentiary record.

2.  Then, readjudicate the claim of entitlement to an initial evaluation in excess of 10 percent for a right hip strain with degenerative changes (previously rated as right hip strain (claimed as right hip condition residuals of fracture)), to include consideration of the April 2017 VA hip examination as well as any other relevant evidence added to the claims file since the most recent (August 2016) SSOC.  After the above development is completed, if the benefit sought on appeal remains denied, the Veteran should be issued an SSOC and be provided an appropriate opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

